Citation Nr: 0114197	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for defective hearing in 
the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to June 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the RO in 
Montgomery, Alabama.

In his original claim for VA compensation, dated in October 
1999, the veteran indicated that he was seeking benefits for 
defective hearing in "both ears."  When the RO adjudicated 
his claim, however, it limited its decision to the left ear 
only.  Neither the veteran nor his representative has 
expressed dissatisfaction with the RO's limited treatment of 
the October 1999 claim and, as a result, it is presently 
unclear whether the veteran wishes to further pursue the 
claim with regard to the right ear.  The matter is referred 
to the RO for clarification and further action, as 
appropriate.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claim to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, contacting the service department and requesting a 
complete copy of the veteran's service medical records, 
inasmuch as the only such records currently in the file were 
received from the veteran and appear to be incomplete.  (The 
records currently in the file do not include, for example, a 
report of the veteran's service enlistment examination.)  The 
action should also include making efforts to obtain a 
complete copy of the veteran's service personnel file, so 
that further information can be obtained as to his duties and 
assignments in service, and affording the veteran a medical 
examination for purposes of obtaining an opinion as to the 
likelihood that he has a current left ear hearing impairment 
that can be attributed to active military duty.  38 C.F.R. 
§ 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  Development 
should include, among other things, 
contacting the service department for 
purposes of requesting a complete copy 
of the veteran's service medical 
records, to include any clinical records 
and records of hospitalization, and a 
complete copy of his service personnel 
file.

2.  As part of the development required 
under the new law, the RO should arrange 
to have the veteran scheduled for an 
examination of his ears.  The claims 
folder should be made available to, and 
reviewed by, the examiner.  After 
reviewing the claims folder, examining 
the veteran, and conducting audiometric 
testing, the examiner should indicate 
whether the veteran has defective 
hearing in the left ear and, if so, 
should provide an opinion as to the 
likelihood that the impairment can be 
attributed to active military service.  
A complete rationale for all opinions 
expressed should be provided.

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claim.  If the benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, 

M21-1, Part IV, directs ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


